DETAILED ACTION
	
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious an antenna device comprising a waveguide having a plurality of first circular holes, among other things, a plurality of disc-shaped conductor plates each having a second circular hole and disposed substantially parallel to the first surface outside the waveguide; a plurality of second linear conductors having first ends respectively connected to second ends of the plurality of first linear conductors and arranged substantially parallel to the first surface and a plurality of rotators to rotate each of the plurality of connection shafts.
 	The closest relevant prior art of record, Nakano et al teach an antenna device comprising a waveguide having a plurality of circular holes; a plurality of first linear conductors respectively inserted into the plurality of holes so that first ends are arranged inside the waveguide and second ends are arranged outside the waveguide; a plurality of second linear conductors having first ends respectively connected to second ends of the plurality of first linear conductors and a plurality of antenna elements respectively connected to second ends of the plurality of second linear conductors.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Elliott, Goebels et al., Nakano et al., Tokuda et al. and Goldstein et al. are cited as of interested and illustrated a similar structure to an antenna device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845